Citation Nr: 1443754	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-18 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for additional right eye disability due to surgeries in January 2007 by VA to repair a traumatic right eye injury with traumatic cataract, traumatic rupture of the iris sphincter, traumatic dislocation of lens into the vitreous cavity, and vitreous prolapse.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1981 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In July 2012 and again in July 2013, the Board remanded the case for further development, which has been completed.


FINDINGS OF FACT

1.  In January 2007, the Veteran had right eye surgery by VA to repair a traumatic cataract.  The surgery included an implant of a prosthetic intraocular lens.  The following day, the Veteran had a second surgery to revise the displaced implanted lens.  

2.  The Veteran's complaints of decreased vision, floaters, headaches, and photophobia have been medically associated with the original right eye injury and not to the surgeries in January 2007 surgeries, and there was no additional disability as a result of the surgeries in January 2007.  







CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for additional right eye disability due to surgeries in January 2007 by VA to repair a traumatic right eye injury with traumatic cataract, traumatic rupture of the iris sphincter, traumatic dislocation of lens into the vitreous cavity, and vitreous prolapse, have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in January 2008.  As for content and timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of a claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and private medical records.  

The Veteran was provided with VA examinations in February 2008 and September 2012, and VA medical opinions were obtained in April 2008 and May 2013.  Taken, together, the examinations and opinions provided a complete record upon which to base a decision on the Veteran's claim.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. § 1151

The Veteran seeks VA disability compensation under 38 U.S.C.A. § 1151 for additional right eye disability due to VA surgical treatment in January 2007 for repair of a right eye injury with traumatic cataract, traumatic rupture of the iris sphincter, and traumatic lens dislocation, and vitreous prolapse. 


The Veteran asserts that he suffered decreased vision, headaches, light sensitivity, and vitreous floaters as a result of VA carelessness or negligence.

When a Veteran suffers additional disability as the result of surgical treatment by VA, disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  

A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a).

A claim based on additional disability due to surgical treatment must meet the causation requirements.  To establish causation, the evidence must show that VA's surgical treatment resulted in additional disability.  

Merely showing that a Veteran received treatment and that the Veteran has an additional disability does not establish cause.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.

The Veteran initially suffered right eye trauma in December 2002 when another person struck him with a towel holder.  The Veteran lost consciousness and "lost vision" at that the time.  Traumatic iritis and orbital fracture were noted.  A CT showed lens dislocation.  A week after the injury, the Veteran complained of ongoing headache as well as eye pain.  As early traumatic cataract was noted in January 2003. 

In December 2003 the Veteran was seen with complaints of right eye pain, occasional floaters, and right eye vision of 20/300.


In December 2006 the Veteran complained of decreased vision.  History included right eye traumatic cataract, traumatic rupture of the iris sphincter, and traumatic lens dislocation with prolapse of the vitreous around the lens into the anterior chamber of the eye.  Visual acuity was 20/200 in the right eye.  

The record contains VA consent for treatment and procedure document signed by the Veteran on December 29, 2006.  The Veteran indicated his understanding of the nature of the proposed procedure, the attendant risks, and the expected results.  The recommended treatment or procedures were listed as lens revision, retina pars plana vitrectomy, and laser photocoagulation of the retina.  The Veteran agreed that the following had been fully explained to him, namely, the nature and purpose of the operation, possible alternative methods of treatment available, and the attendant risks, including retinal detachment, dislocation of lens, development of glaucoma, red of painful eye, ptosis, loss of depth perception, blurring of vision, double vision, or blindness, refractive changes, loss of night vision, need for additional treatment and/or surgery, inability to enlarge pupil, and presence of "spots" in the visual field.

The authorization shows that the plans, risks, and options had been discussed with the Veteran and he consented to the surgery.  On the form, the Veteran and his VA surgeon provided their signatures, documenting that an informed consent discussion had taken place regarding the surgery.

The surgery was performed on January 22, 2007.  The following day, displacement of the anterior chamber intraocular lens was noted.  The Veteran was taken back to surgery for repositioning of the intraocular lens on January 23, 2007.

The record also contains VA consent for treatment and procedure document signed by the Veteran on January 23, 2007.  The Veteran indicated his understanding of the nature of the proposed procedure, the attendant risks, and the expected results.  The recommended treatment or procedure was listed as intraocular lens revision.  




The Veteran agreed that the following had been fully explained to him, namely, the nature and purpose of the operation, possible alternative methods of treatment available, and the attendant risks, including retinal detachment, dislocation of lens, development of glaucoma, red of painful eye, ptosis, loss of depth perception, blurring of vision, double vision, or blindness, refractive changes, loss of night vision, and inability to dilate the pupil.

In April 2008, a VA ophthalmologist, who had examined the Veteran and reviewed the records, noted that the Veteran's vision corrected was 20/20 in February 2008.  The examiner noted that prior to his surgery in January 2007 the Veteran had a serious injury that limited his vision due to the resultant cataract, possibly irreversible traumatic change to the optic nerve due to the injury, and a lifelong risk of developing traumatic glaucoma.  The VA examiner noted that the Veteran's claim that the operation went wrong was due to the lens displacement, and also noted on the first postoperative day the Veteran was taken back to surgery immediately for repositioning without further complication.  

The VA ophthalmologist found that: 

The intraocular lens movement or dislocation was a known potential complication of the procedure used, and that the lens dislocation was correctly and promptly diagnosed and corrected without further harm to the patient.

The claimed "floaters" were a common complaint of many patients, even patients that did not have surgery.  The floaters are due to condensations in the vitreous cavity that become prominent once the vitreous separates from the retina, which occurs in everyone.  In this case the floaters were likely present from the injury, but the Veteran did not notice the floaters, because of the cataract.  And since the Veteran had a vitrectomy as part of the procedure, many of the preexisting floaters were removed with the procedure.


The lens implant remained well centered and the retina was attached.  The Veteran's main complaint was some light intolerance, which was due to the traumatic iris sphincter rupture from the injury.  The Veteran was fit with a cosmetic contact lens to correct for the problem.

In summary, the Veteran had severe trauma to his right eye resulting in traumatic iris sphincter rupture, cataract, lens dislocation into the vitreous cavity, and vitreous prolapse.  He had initial decentration of his anterior chamber intraocular lens that occurred within the first postoperative day and was promptly revised that same day without further harm to the patient or compromise in visual outcome.

The VA ophthalmologist stated that the standard of care was met and likely exceeded in dealing with the Veteran's severe injury, and that the Veteran received excellent care for a complex condition that continued to improve.

VA records show that in August 2010 the Veteran's right eye vision without correction was 20/70 and in May 2011 right eye vision corrected was 20/30.

In April 2012, the Veteran described light sensitivity, which was not helped by a contact lens, right eye vision of 20/100, headaches, and vitreous floaters. 

On VA examination in September 2012, the VA examiner stated that: 

It cannot be stated with certainty that the VA's participation in the Veteran's care and specifically the surgeries were directly responsible for decreased vision, light sensitivity from pupil dilation, headaches, or floaters.  At the time of the Veteran's initial injury he was found to have a dilated poorly reactive pupil which likely occurred due to the blunt force injury.  The loss of pupil reactivity may have been a consequence of direct iris sphincter trauma causing a traumatic mydriasis which along with a traumatic sphincter tear would leave patient with a large poorly reactive pupil.  


There is no evidence in the record to suggest that the sphincter tear occurred subsequent to intervention by the VA physicians and the findings at the time of the Veteran's initial evaluation suggest an injury of such magnitude that iris sphincter damage would not be unexpected.  The Veteran did have an inferior iridotomy placed at the time of surgery, which was an additional opening in the iris and less likely to cause light sensitivity.

The claimant's current visual acuity on the right side is excellent in the face of such a severe injury and if it were his only eye the vision would be sufficient for him to obtain an unrestricted driver's permit.  The failure to achieve 20/20 vision on the right side is as likely as not to be due to a traumatic optic neuropathy occurring at the time of initial injury.  The relative color deficit exhibited by the Veteran on the right is not inconsistent with this.

The headaches experienced by the Veteran cannot be explained on the basis of any VA intervention, however, the history of a loss of consciousness at the time of initial injury suggests that the Veteran may have suffered a concussion.  Traumatic brain injury is a well described cause of headache, even in the absence of abnormal findings on routine clinical exam and imaging.  In addition the light sensitivity that the Veteran has experienced due to his large pupil may pre-dispose to chronic headache.  Severe ocular injury may also be associated with damage to the ciliary body resulting in a chronic/recurrent low grade inflammatory response that may be associated with discomfort.

Floaters may accompany any significant ocular injury as well as from surgery as either may precipitate a posterior vitreous detachment.  This separation of the vitreous gel from the retina is often accompanied by "condensation" of the gel and clumping which the individual would notice as floaters.  



There is nothing in the record to suggest that the primary cause of the Veteran's floaters is his surgery and the severity of the original injury is such that a posterior vitreous separation would not be an unexpected event.  It should be noted that posterior vitreous separations occurring at the time of surgery are not a priori evidence of a lack of care taken during the procedure.

ASSESSMENT:  The additional right eye disability was less likely than not primarily a consequence of the level of care provided to this Veteran.

In a medical opinion in May 2013, the VA doctor found "no medically based, scientific evidence to warrant consideration under 38 U.S.C.A. § 1151 for careless, negligence, lack of proper skills, an error in judgment or any similar instance of fault.  The VA doctor stated that Veteran's care had been appropriate, skillful, and well-judged, based on a comprehensive review of the Veteran's medical file and current medical literature.  The VA doctor noted that the Veteran was well informed and consented to a procedure with total knowledge of the risks and benefits of the procedures, that photophobia was a known complication of a traumatic superior iris sphincter tear and not always amenable to surgical correction, that the Veteran's photophobia was less likely than not a consequence of malpractice, but residuals of trauma, and that the clinical notes indicated the standard of care was performed appropriately given the high degree of right eye trauma.

Informed Consent

A claim under 38 U.S.C.A. § 1151 may be established by showing carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment and the surgical treatment caused an additional disability and VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).




To determine whether there is informed consent, substantial compliance with the requirements of 38 C.F.R. § 17.32 is to be considered. 

Under 38 C.F.R. § 17.32, informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  

The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient the nature of a proposed procedure or treatment, the expected benefits, reasonably foreseeable associated risks, complications or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions and to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke her consent at any time.  The informed consent process must be appropriately documented in the health record.

In signing the consent forms in December 2006 and January 2007, the Veteran indicated his understanding of the nature of the proposed procedures, the attendant risks, and expected results.  He agreed that the following had been fully explained to him, namely, the nature and purpose of the operations; possible alternative methods of treatment available; and the attendant risks, namely retinal detachment, dislocation of lens, development of glaucoma, red of painful eye, ptosis, loss of depth perception, blurring of vision, double vision, or blindness, refractive changes, loss of night vision, need for additional treatment and/or surgery, inability to enlarge pupil, and presence of "spots" in the visual field.  He acknowledged that no guarantees had been made to him concerning the results of the procedure.




On the basis of the evidence of record, the Board finds compliance with the requirements of 38 C.F.R. § 17.32 as to the content of the consent forms signed by the Veteran and the Board concludes that the Veteran's consent was informed consent.

Additional Disability

A claim under 38 U.S.C.A. § 1151 may also be established by showing carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment and the surgical treatment caused an additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

On the question of whether the Veteran had any additional disability as a consequence of the surgeries in January 2007, the record shows that the Veteran has vision problems, photophobia, headaches, and floaters.  

The medical evidence of record to include the April 2008 VA ophthalmologist's opinion, the September 2012 VA ophthalmologist's report, and the May 2013 VA doctor's s opinion are to the effect that the vision problems, photophobia, headaches, and floaters were the result of the initial right eye injury and not to the surgeries by VA.  The opinions are not contradicted by any other medical opinion.

As there is no evidence of additional disability due to VA surgical treatment, the Board need not reach the question of whether the outcome was not reasonable foreseeable.
Fault

Without evidence of additional disability due to surgery by VA, there is no need to address whether additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment and whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 



Nonetheless, the medical opinions of record found no evidence of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA, that is that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

As there is no favorable competent evidence to support the claim as articulated above, the preponderance of the evidence is against the claim for VA disability compensation under 38 U.S.C.A. § 1151 for additional disability as the result of VA surgeries in January 2007, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

VA disability compensation under 38 U.S.C.A. § 1151 for additional right eye disability due to VA surgical treatment in January 2007 for repair of a right eye injury with traumatic cataract, traumatic rupture of the iris sphincter, and traumatic dislocation of lens, and vitreous prolapse, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


